EXAMINER’S COMMENT
Response to Amendment
	The amendments to the claims, filed 03/03/2021, overcome the 35 USC 112(b) rejections set forth in the previous office action filed 10/27/2020. These 35 USC 112(b) rejections have been withdrawn.
Drawings
	The applicant’s arguments filed 03/03/2021 concerning the objections to the drawings set forth in the previous office action are found to be persuasive, and these objections have been withdrawn.
Specification
	The amendments to the specifications, filed 03/03/2021, overcome the objections to the specification set forth in the previous office action, and these objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of D837532 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejections set forth in the previous office action have been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.


    PNG
    media_image1.png
    571
    1369
    media_image1.png
    Greyscale

Dawson et al. Figure 16, Annotated (I)

    PNG
    media_image2.png
    807
    951
    media_image2.png
    Greyscale

Dawson et al. Figure 16, Annotated (II)
The following is an examiner’s statement of reasons for allowance: The applicant's arguments with regards to claim 1, filed 03/03/2021, have been considered and are found to be persuasive. Namely, applicant's arguments that the prior art Dawson et al. cannot function to detangle hair, along with the arguments that each tuft of bristles cannot be considered a bristle, are found to be persuasive. Despite these differences, Dawson et al. is the closest prior art to the claimed invention. Dawson et al. teaches a brush (Abstract) comprising: an elongate mounting (Figure 1) having a head end and a foot end and defining a longitudinal axis therebetween (Figure 2, #25 and the opposite end from #25); and a bristle body mounted on the elongate mounting (Figure 2, #12; Figure 4), the bristle body including a plurality of substantially parallel spaced apart rows of mutually spaced apart upright tufts (Annotated Figure 16 (I)), wherein each tuft has a cross-section which is at least in part substantially elliptical with a major axis (Figure 16, #11; the tufts in the second multiple rows have an elongate shape and rounded edges), wherein the plurality of substantially parallel spaced apart rows includes first multiple rows of tufts in which the major axis is substantially perpendicular to the longitudinal axis (Annotated figure 16 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772